Citation Nr: 0902303	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO. 06-12 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than May 28, 2002 
for a grant of service connection for degenerative disc 
disease of the lumbosacral spine at L3-4 and L4-5, including 
on the basis of clear and unmistakable error (CUE) in a 1961 
rating decision.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The veteran had active service from November 1952 until 
August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Winston-Salem, North Carolina, that denied entitlement to an 
effective date earlier than May 28, 2002, for the grant of 
service connection for a lumbosacral spine disability.

This matter was previously before the Board in March 2008, at 
which time it was remanded for additional development, 
including RO consideration of the CUE contention in the first 
instance.  It is now returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  In a rating decision dated in January 1961, the RO denied 
entitlement to service connection for a back disorder and 
properly advised the veteran of that denial.  The veteran did 
not appeal that decision.

2.  The unappealed January 1961 decision was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSIONS OF LAW

1.  The January 1961 RO decision did not contain CUE.  38 
C.F.R. §§ 3.304, 3.105 (2008). 

2.  An effective date earlier than May 28, 2002 for a grant 
of service connection for degenerative disc disease of the 
lumbosacral spine at L3-4 and L4-5 is not warranted.  38 
U.S.C.A. §§ 5103, 5110(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim arises from his disagreement with the 
effective date following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, as to 
the CUE aspect of his appeal, the United States Court of 
Appeals for Veterans Claims (Court) has held that VA's duties 
to notify and assist are not applicable.  See Sorakubo v. 
Principi, 16 Vet. App. 120; 122 (2002); Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2001) (en banc).

With respect to the earlier effective date claim as to the 
duty to assist, VA must reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim.  The dispositive factual matters pertain to documents 
that have been on file for many years.  There is no 
indication in the record that there is any additional 
relevant evidence that has not been associated with the 
claims file.  As the current issues are a legal matter, there 
is no need to obtain a VA compensation examination or medical 
opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159(c)(4) (2008).

Earlier Effective Date

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).  The effective date for the 
grant of service connection is the day following separation 
from active service or date entitlement arose if a claim is 
received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

A claim for VA benefits, whether formal or informal, must be 
in writing and must identify the benefit sought.  See 38 
U.S.C.A. § 5101; 38 C.F.R. §§ 3.1, 3.151, 3.155; Rodriquez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 
Vet. App. 377 (1999).  While the VA should broadly interpret 
submissions from a veteran, it is not required to conjure up 
issues not specifically raised.  Brannon v. West, 12 Vet. 
App. 32 (1998).

In a January 1961 rating decision, the RO denied service 
connection for a  lumbosacral spine disability and confirmed 
this decision in March 1961.  In March 1961, the RO notified 
the veteran of the determination and of his appellate rights. 
He did not appeal.

In May 2002, the veteran filed an application to reopen his 
claim of service connection for the lumbosacral spine 
disability, which was granted by the RO in March 2003, 
effective the date his reopened claim was received, i.e., May 
28, 2002. 

The veteran filed his claim for an earlier effective date in 
May 2003, including on the basis of CUE.

Applying the pertinent VA regulations to the facts of this 
claim, it is clear that an effective date earlier than May 
28, 2002, is not warranted.  The provisions of 38 C.F.R. § 
3.400(a) specifically provide that the effective date of an 
award of compensation, based on a claim reopened after final 
disallowance, will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  The record 
contains no document dated after the veteran's March 1961 
claim and prior to the veteran's May 28, 2002, claim that 
constitutes a formal or informal claim of service connection 
for a lumbosacral spine disability.

The RO's decision in March 2003 assigned an effective date 
for the veteran's service-connected lumbosacral spine 
disability as of the date of receipt of the reopened claim, 
which is the earliest permitted under the provisions of 38 
C.F.R. § 3.400(a), absent a finding of CUE in the prior final 
RO decision, which will be discussed below.

There is no other evidence or statement dated between the 
veteran's March 1961 claim and his May 28, 2002 claim that 
can be construed as an earlier original formal or informal 
application to reopen his claim for service connection for a 
lumbosacral spine disability.

Thus, the Board finds that an effective date prior to May 28, 
2002, for the grant of service connection for degenerative 
disc disease of the lumbosacral spine at L3-4 and L4-5 is not 
warranted.

As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) 
that the effective date of benefits cannot be earlier than 
the filing of an application therefor, Rodriguez, supra, at 
1354, the RO granted the earliest effective date for a grant 
of service connection for degenerative disc disease of the 
lumbosacral spine at L3-4 and L4-5 that the law allows.

The Court has held that "[w]here the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law."  See Shields v. 
Brown, 8 Vet. App. 346, 351-352 (1995) [citing Sabonis v. 
Brown, 6 Vet. App. 426 (1994)]. Since the law is dispositive, 
the claim for an earlier effective date for the grant of 
service connection for degenerative disc disease of the 
lumbosacral spine at L3-4 and L4-5 must be denied.  Sabonis.

CUE in the January 1961 Rating Decision

The veteran's representative also argues that an effective 
date prior to May 28, 2002, is warranted because there was 
CUE in a January 1961 rating decision that denied service 
connection for the lumbosacral spine disability.  In a 
September 2007 statement from his representative, the veteran 
contends that there was sufficient proof of an in-service 
back injury of record for service connection at the time of 
the January 1961 rating decision; the RO failed to allow the 
veteran the eased evidentiary burden provided a combat 
veteran under 38 U.S.C.A. § 1154; that the RO failed to apply 
the presumption of soundness to find the veteran was of sound 
condition when enrolled in service; and that even if the 
veteran had a pre-existing back disorder, VA committed CUE in 
the 1961 decision by failing to apply the presumption of 
aggravation.

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA 
can be reversed or amended where evidence establishes "clear 
and unmistakable error." For CUE to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Court has consistently stressed the rigorous nature of 
the concept of CUE. "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, 
errors must be "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement 
with how the RO evaluated the facts is not sufficient to 
raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 
95 (1995).

At the time of the veteran's induction examination in July 
1952, his back was found to be normal.  A December 1952 
service treatment record noted that the veteran reported that 
his back ached after falling off a tractor in civilian life 
and an X-ray of the spine was negative.  His August 1954 
separation examination found his spine to be normal and noted 
that the veteran had not endured a severe illness, injury, or 
surgery during active duty. 

There is no medical evidence that the veteran had reported or 
was treated for a back disorder for years following 
separation from service.  A VA examination was conducted in 
November 1960, during which the veteran reported straining 
his back while lifting in service.  The veteran was diagnosed 
with chronic lumbosacral strain, mild at that time.  A 
November 1960 VA X-ray of the spine was negative.

In January 1961, the RO issued a rating decision denying 
service connection for a back disorder.  In addition to the 
veteran's assertions, the RO considered the veteran's service 
medical records, the November 1960 VA examination report, and 
a lay statement from the veteran's mother asserting that the 
veteran had written her from a station hospital in Korea to 
inform her that he had hurt his back.  The RO stated that the 
veteran's induction examination was negative, and that he had 
reported a back ache only once during service; that there 
were no findings and no treatment was found to be necessary; 
and that the discharge examination was negative.  

The veteran was notified of the RO's decision and his 
appellate rights.  In a March 1961 letter he requested a form 
with which to appeal his claim.  The proper VA form for 
filing an appeal was mailed to the veteran in April 1961, but 
was never returned to VA.

The Board observes that a claim of CUE requires that the 
veteran allege an error about which reasonable minds could 
not differ and but for which the outcome would have been 
manifestly different.  See Fugo, 6 Vet. App. at 43- 44.  As 
previously stated, the veteran essentially contends that had 
the RO applied the combat presumption and accepted that he 
had injured his back in service, and the presumption of 
soundness, to the effect that he was of sound condition and 
did not have a pre-existing back disorder prior to service, 
his claim would have been granted.  In the alternative, he 
claims that even if he had a pre-existing back disorder, 
there was CUE since the RO granted the claim for service 
connection based on aggravation by service.

VA has conceded that the veteran injured his back in service, 
as indicated by the grant of his service connection claim in 
a March 2003 rating decision.  However, the Board finds that 
even if the RO, in 1961, had found the veteran to have 
injured his back in service, service connection could still 
not have been granted as there was no medical evidence of 
record establishing a nexus between his in-service back 
injury and the back disorder diagnosed by VA in November 
1960.  Moreover, there was no competent medical evidence of 
record that the veteran had a pre-existing back disorder as 
his July 1952 entrance examination had shown that his back 
was found to be normal.

His spine was found to be normal on his August 1954 
separation examination.  He was not diagnosed with a back 
disorder until the November 1960 VA examination. Although the 
November 1960 VA examination deemed him to have a chronic 
back disorder, such a finding is not consistent with a 
specific finding of it being related to his service.  
Additionally, that finding was made over five years after his 
discharge from service.  In contrast, the August 1954 
separation examination found him to have a normal spine.  No 
medical evidence of record supported the veteran's contention 
that his back disorder diagnosed in November 1960 was in any 
way related to his service.  The RO weighed the evidence 
before it and reached its decision.  In light of the evidence 
of record at the time of the January 1961 RO decision, the 
veteran's allegation is essentially a disagreement as to how 
the facts were weighed or evaluated and does not constitute 
CUE.

The veteran's contention that the presumption of soundness 
had not been afforded the veteran and that the veteran was 
not allowed the eased evidentiary burden provided a combat 
veteran under 38 U.S.C.A. § 1154 suggests that the RO did not 
apply the correct law to the evidence at the time of its 
previous decision.

The January 1961 RO decision clearly shows that the RO 
considered the evidence as set forth above, to include the 
fact that there was no evidence of a back disorder on 
entrance examination.  While the January 1961 decision does 
not address the presumption of soundness in detail or refer 
to the eased evidentiary burden under 38 U.S.C.A. § 1154, it 
does point to the competent medical evidence of record which 
was absent a nexus between a current back disability and 
service.  Although the RO did not cite to all of the medical 
evidence of record at the time of the January 1961 rating 
decision, it is presumed that all relevant evidence was 
considered.  See Baldwin v. West, 13 Vet. App. 1, 5-6 (1999).  
This is a logical conclusion and, therefore, the 
interpretation is not an undebatable error.  The appropriate 
laws and regulations in effect at that time were cited and 
applied to the facts of the case that were before the Board 
at that time.  It would seem that the veteran has a different 
interpretation of the evidence and disagrees with the weight 
given, or in this case not given, to certain evidence.  As 
pointed out above, this cannot rise to the level of CUE.

The veteran and his attorney have also argued that the 
inclusion of a different serviceman's appendicitis record in 
the veteran's medical records was detrimental to his claim, 
as indicated in a September 2007 statement.  However, the 
January 1961 rating decision did not indicate that it 
considered the appendicitis record. Additionally, whether or 
not such a record was considered makes no difference to the 
fact that there was no medical evidence of record at the time 
of that decision providing a nexus between his then current 
back disorder and service.

The Board wishes to make it clear that the November 1960 VA 
examination indicating that the veteran had a lumbosacral 
strain at that time was not the only relevant evidence of 
record at the time the decision was rendered.  The test 
results at discharge, and the implied conclusion of the 
examining physician, indicated that the veteran did not have 
back disorder at that time and also reported that he had not 
been seriously injured during service.  In addition, there 
was no evidence concerning a back disorder for over five 
years after the veteran left military service. 

The Board finds that the January 1961 rating decision was 
based on the correct facts as they were known at that time.  
In the decision, the RO noted the veteran's contentions and 
considered all of the relevant evidence of record at that 
time.  The RO reviewed the service treatment records and post 
service records.  With respect to any implicit argument that 
the RO failed to give credit to the veteran's contentions as 
they provided a link between his back disorder and service 
the Board finds that the RO was not under an obligation to 
accept such contentions for that purpose because lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992). Although the 
veteran disagrees with the conclusions reached by the RO, an 
asserted failure to evaluate and interpret the evidence 
correctly is not CUE.  See 38 C.F.R. § 20.1403(d). 

The Board has noted that subsequent to the January 1961 
rating decision additional evidence, including a medical 
opinion, was presented which ultimately resulted in allowance 
of service connection for a back disability.  However, 
subsequently presented medical evidence cannot form a basis 
for concluding that the January 1961 rating decision contains 
CUE.  See 38 C.F.R. § 20.1403(d).

As discussed above, a mere disagreement on the part of the 
veteran as to how the RO weighed or evaluated evidence in the 
January 1961 rating decision does not amount to CUE.  The 
evidence does not indicate that regulatory provisions of the 
time were incorrectly applied, though they do indicate that 
reasonable minds could differ on the determination of the 
claim.  The veteran argues that his statements and his 
mother's statement supported his contention that he injured 
his back in service and the finding of a chronic lumbosacral 
strain in the November 1960 VA examination supported a 
finding of service connection.  However, at the time of the 
January 1961 decision, the record indicated that the 
veteran's back was normal upon discharge, no medical records 
were evidenced of a back disorder for at least five the years 
following discharge, and no medical evidence ascribed the 
veteran's back disorder, diagnosed in the November 1960 VA 
examination, to be due to his service.  The evidence thus 
supported the RO's denial of the veteran's claim.

The veteran also contends that he never received a copy of 
the January 1961 rating decision, until June 2002.  The Court 
has consistently held that the law presumes the regularity of 
the administrative process.  See Marsh v Nicholson, 19 Vet. 
App. 381, 385 (2005); Crain v. Principi, 17 Vet. App. 18, 186 
(2003).  Similarly, the Court has repeatedly declared that 
the mere assertion of non-receipt of notice is not 
sufficient, by itself, to constitute clear evidence to the 
contrary to rebut the presumption of regularity.  See 
McCullough v. Principi, 15 Vet. App. 272, 275 (2001); YT v. 
Brown, 9 Vet. App. 195, 199 (1996).  Additionally, the 
veteran's claim is not supported by the evidence of record.  
In a letter received by VA in February 1961, he wrote a 
letter appearing to respond to the January 1961 rating 
decision and letter, indicating that he wished for additional 
information to be obtained in consideration of his denied 
claim.  Furthermore, in April 1961, he requested that a form 
for filing an appeal be mailed to him, indicating that he 
understood that his claim had been denied and required 
additional action in order to pursue an appeal with the 
Board.  As such, the veteran's claim that he was not notified 
of his prior denial is not supported by either the law or the 
evidence.

In view of the foregoing, the Board determines that the 
January 1961 RO rating decision which denied service 
connection for a lumbosacral strain was not productive of an 
"undebatable" error.  Russell, 3 Vet. App. at 313 (defining 
CUE as an error that is "undebatable," in that "reasonable 
minds could only conclude that the original decision was 
fatally flawed").  As the January 1961 rating decision was 
supported by the evidence and law then of record, it was not 
the product of CUE.

In light of the above, the Board finds that the veteran has 
failed to establish a valid claim of CUE, and thus his claim 
must be denied due to the absence of legal merit under the 
law.  See Luallen, 8 Vet. App. at 96; Sabonis, 6 Vet. App. at 
429-30.







	(CONTINUED ON NEXT PAGE)


ORDER

An effective date prior to May 28, 2002, for a grant of 
service connection for degenerative disc disease of the 
lumbosacral spine at L3-4 and L4-5 is denied.

The January 1961 rating decision of the RO, denied service 
connection for a lumbosacral strain was not the product of 
CUE, and thus the veteran's appeal is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


